Citation Nr: 0934308	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-14 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for thoracolumbar spine 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2009, a videoconference Board hearing was held at the 
RO before the undersigned; a transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
unavailable.

2.  The Veteran has not presented competent medical evidence 
of a nexus between his current thoracolumbar spine disability 
and service.  

3.  Chronic disability involving the left hip was not present 
in service or within one year of his discharge from service, 
and is not attributable to any injury during service or 
service-connected disability. 

4.  A preponderance of the evidence is against a finding that 
the Veteran has a current left knee disability.  




CONCLUSIONS OF LAW

1.  A thoracolumbar spine disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008).

2.  A left hip disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

3.  A left knee disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As pertinent in this matter, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.   38 C.F.R. § 3.310 (2008).  When 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 
439, 446 (1995) (en banc).  The Board notes that, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b) (2008)).  The new regulation appears to place 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation; specifically, in terms of 
establishing a baseline level of disability for the 
nonservice-connected condition prior to the aggravation.  
Regardless, based upon the facts in this case, neither 
version is more favorable, and the regulatory change does not 
affect the outcome herein.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In this case, the Veteran's complete STRs are not available 
for review, despite the RO's attempt to obtain them.  
Accordingly, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

The Board notes that case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when the Veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that the STRs are unavailable, the appeal must be 
decided upon the evidence of record.  

Factual Background and Analysis

The Veteran has asserts that he sustained trauma to his lower 
back as a paratrooper during service.  He indicates that he 
was hospitalized on two occasions, once in October 1955 at 
Fort Campbell, Kentucky and again in October 1956 in Augsburg 
Germany.  He also maintains that he has left hip and left 
knee disabilities directly related to his back problem.  
Because the claims involve similar issues and evidence, and 
as similar legal principles apply, the Board will address 
them in a common discussion.

As noted previously, the STRs are not of record, despite 
attempts by the RO to obtain them.  Certification of their 
unavailability was received from the National Personnel 
Records Center (NPRC) in May 2007.  

After service discharge, the Veteran was initially treated 
for back pain beginning in May 1976.  At that time he was 
evaluated for complaints of pain in the low back, left hip, 
and left leg after catching himself as he fell from a ladder.  
X-ray reports showed no evidence of fracture, but there was 
very slight narrowing of the left hip joint space.  The 
spaces between the dorsal spinous processes of the lumbar 
spine were also narrowed with the L-4, L5 space especially 
narrow.  The Veteran was evaluated a month later for 
continued complaints of back pain which radiated into the 
left leg and down the left buttock.  The clinical impression 
was herniated disc, L5-S1 interspace with S1 compression.  In 
1983, he was treated for injury to the coccyx area.  

In 1992, the Veteran was seriously injured when he fell 
approximately 12-15 feet from a haystack.  He sustained 
multiple blunt trauma with rib fracture on the right and 
fractured right clavicle.  On hospital admission he 
complained of problems with his chest, back and head.  

Additional records include an X-ray of the left hip dated in 
August 2001, which showed mild osteoarthritis.  The post-
service evidence is negative for complaints of or treatment 
for any left knee condition.  

In May 2006, the Veteran submitted a medical opinion from his 
private physician, who noted treatment of the Veteran for 
left hip and low back pain.  He reported the Veteran suffered 
a compression fracture to his lower back from injury when 
parachuting as part of the Airborne Division.  The physician 
concluded the Veteran's back injury occurred while in the 
service and that his present hip and leg pain appeared to be 
radicular pain from impingement on the nerves in the back. 

The Veteran underwent VA examination in November 2007, in 
order to determine the nature and extent of any back and/or 
left hip disabilities and to obtain an opinion as to their 
etiologies.  The examiner reviewed the claims file in its 
entirety, noting the missing STRs as well as discussion 
regarding the Veteran's reported in-service injuries.  The 
Veteran reported a history of two compression fractures to 
his back and hip as a result of rough parachute landings 
during military service.  He was hospitalized for a day or so 
with each injury, but did not recall any further treatment.  
He reported that approximately 25 years after service 
discharge, he broke his tailbone when he was hit by a cow.  
He was evaluated at a hospital and an X-ray at that time 
showed a fracture.  He denied any other trauma/injury to the 
back or hip since service discharge.  He reported the onset 
of chronic low back and bilateral hip pain occurred about 6-7 
years ago and was evaluated by a private physician at that 
time.  The Veteran reported that after reviewing an X-ray of 
his back, his private physician advised him to seek further 
treatment through VA.  The Veteran underwent left hip 
replacement in 2007.  The clinical assessment was status post 
left hip replacement and low back condition.  

The VA examiner concluded that after carefully reviewing the 
claims file and medical literature, it was less likely than 
not (less than 50/50 probability) that the Veteran's left hip 
or back conditions were caused by or due to his military 
service.  She explained that despite the Veteran's reported 
history of in-service injuries, any compression fractures 
would have been mild as there was no evidence of them on a 
subsequent X-ray taken in the 1970s.  Additionally, there 
were intervening and superseding injuries which broke the 
chain of causation, including falling off a ladder, being hit 
by a cow, and falling off a hay stack.  Moreover, the 
Veteran's chronic pain issues did not start until the end of 
the 1990s.  Therefore because of the temporal gap of 35+ 
years between the compression fractures during service and 
the onset of chronic pain conditions, there was no causal 
link between the service injuries and the Veteran's present 
condition. 

In December 2007, the Veteran submitted a medical opinion 
from an orthopedic surgeon, which included X-ray findings of 
the lumbar spine.  The physician noted that these findings 
demonstrated degenerative disc disease and facet arthropathy 
consistent with wear and tear type changes in the lumbar 
spine.  There were also residual anterior compression 
deformities of the 11th and 12th thoracic vertebrae and fourth 
lumbar vertebra, which were the result of previous trauma to 
the thoracic and lumbar spine.  The surgeon concluded that 
there was no way at the present time to determine when the 
traumatic event, which caused the compression fractures 
occurred, however it was certainly possible that it was 
related to previous trauma during the time of the Veteran's 
military service.  

The Board notes that, in January 2008, an addendum VA opinion 
was obtained in order to address the additional evidence 
submitted, including the December 2007 opinion from the 
orthopedic surgeon.  The VA examiner noted that as reflected 
in the claims file, the Veteran has experienced at least 2-3 
injuries subsequent to military service, which broke the 
chain of causation.  She cited to the December 2007 opinion 
and the surgeon's conclusion that there was no way to 
determine when the compression fractures occurred, but that 
it was certainly possibly related to previous trauma during 
the time of his military service.  The VA examiner also 
noted, however, that since the orthopedist did not address 
the Veteran's subsequent injuries, it was also just as likely 
that the trauma/injuries occurred subsequent to service given 
that there were least 2, if not 3, documented injuries 
significant enough to cause such trauma.  Based upon the 
additional information she concluded that it was less likely 
as not that the Veteran's findings of residual deformity 
consistent with healed anterior wedge compression fractures 
at T11, T12 and L4 are related to his reported injuries 
during military service.

Upon careful consideration of the conflicting evidence in 
this case, the Board finds that the opinion expressed by the 
VA examiner is more persuasive and probative than the 
contrary opinion expressed by the private physicians.  The VA 
opinion reflects a full review of all medical evidence of 
record, is supported by detailed explanation, and refers to 
specific documents and medical history to support the 
conclusion reached.  Because the VA examiner reviewed the 
complete claims file, she was able to fully consider and 
comment upon all the evidence currently of record in 
expressing her opinion.  

On the other hand, although the private physicians' opinions 
tend to support the Veteran's contention, they are 
considerably weakened by the fact that there is no indication 
that either physician reviewed the relevant evidence in the 
claims file.  The private physician also did not address the 
Veteran's post service injuries, and in 2007 generally 
indicated that the Veteran's back disorder was possibly 
related to service.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  Therefore, 
the medical opinions, in context, are merely the recordation 
of the history as related by the Veteran, and do not 
represent a probative medical conclusion or opinion by the 
author.  See LeShore v. Brown, 8 Vet. App. 406 (1995).

We do recognize that such an opinion cannot be rejected 
solely because it is based upon history supplied by the 
claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  Moreover, the Court has recently held that claims 
file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and that a private medical opinion 
may not be discounted solely because the opining clinician 
did not describe review of the claims file.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

Nonetheless, the critical question is whether the private 
medical opinions are credible in light of all the evidence.  
In fact, the Board may reject a medical opinion that is based 
on facts provided by the Veteran which have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the Veteran which formed the 
basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (Board may reject such statements of the 
veteran if rebutted by the overall weight of the evidence).

In this case, the private medical opinions are contradicted 
by the overall evidence.  When viewed against the background 
of the entirety of the record, neither opinion reflects 
knowledge of the Veteran's complete history, since they do 
not address the post service injuries and fail to account for 
the lengthy gap in the medical record from 1957 to 1976.  
Here the private physicians' reliance upon history of 
reported in-service events alone, without the benefit of 
evidence or analysis of events in the years after service, 
leaves both physicians with an incomplete picture of the 
matter at hand, particularly since, in this case, the Veteran 
is attempting to relate a present disability to military 
service which ended in the 1950s.  

After weighing all the evidence, the Board finds great 
probative value in the VA examiner's conclusion, and, in 
light of the other evidence of record, the opinion is 
sufficient to satisfy the statutory requirements of producing 
an adequate statement of reasons and bases where the expert 
has fairly considered material evidence which appears to 
support the Veteran's position.  Wray v. Brown, 7 Vet. App. 
488, at 492-93 (1995).  Therefore, the Board finds the VA 
opinion to be of greater probative value than the private 
medical opinion.  The private medical opinions, while not 
discounted entirely, are entitled to less probative weight in 
the face of the remaining evidentiary record.  

The Board has also considered the Veteran's lay statements as 
well as testimony provided during his hearing in January 
2009.  He essentially reiterated previously submitted 
information regarding his symptoms and complaints made during 
the course of this appeal.  As to his assertions that he 
developed a back disability as a result of service, the Board 
notes that he can attest to factual matters of which he had 
first-hand knowledge, e.g., acute back injury, back pain.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, 557 F.3d 
1355 (2009) (confirming that, "in some cases, lay evidence 
will be competent and credible evidence of etiology").  

However, the Veteran's thoracolumbar spine disability, to 
include disc disease and healed compression fractures, is not 
the type of disorder wherein his lay statements are competent 
to establish the requisite nexus to service.  The resolution 
of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Here, the Veteran's 
lay statements are of no probative value when weighed against 
the other evidence of record.  Instead his testimony is 
contradicted by other objective evidence, the various 
trauma/injuries the Veteran sustained after service; the 
post-service medical reports, which are silent for lumbar 
disc disease for at least 20 years after his separation from 
service; and the VA examination reports, which do not 
etiologically relate the current thoracolumbar disability to 
service, are all factors that preponderate against the 
Veteran's assertions.  

With respect to the Veteran's left hip claim, in this 
decision, the Board has determined that service connection 
for the thoracolumbar spine disability is not warranted.  As 
there is no predicate disability upon which secondary service 
connection may be granted, this argument does not provide a 
basis for a grant of service connection.  See 38 C.F.R. § 
3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995).

To the extent that the Veteran is claim a left hip disability 
on a direct basis, the Board notes that he does not contend 
that his left hip disability began in service, or is directly 
related to his active service, nor is this shown by the 
record to be the case.  The earliest recorded medical history 
places the presence of left hip arthritis in 1976, many years 
after the Veteran's separation from active service in 1957.  
The lack of any evidence of complaints or symptoms in the 
intervening years since active service must be considered as 
a factor, along with other factors concerning the Veteran's 
health and medical treatment during and after military 
service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  

Finally, the Board finds that service connection for a left 
knee disability is also not warranted.  The medical records 
show neither complaints nor a diagnosis of suggestive of a 
left knee disability, and without a currently diagnosed 
condition there may be no service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  

For the above reasons, the Board is of the opinion that it 
has fully discharged its obligation to evaluate and discuss 
all of the evidence that may be favorable to the Veteran as 
mandated by O'Hare, supra, and that case's progeny.  A 
preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in June 2006 and July 2007, the RO informed 
the Veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  These letters also informed him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service 
and post-service treatment reports are of record and the RO 
obtained VA examinations in 2007 and 2008.  All obtainable 
evidence identified by the Veteran relative to the claims has 
been obtained and associated with the claims file, and he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  




ORDER

Service connection for thoracolumbar spine disability is 
denied.

Service connection for a left hip disability is denied.

Service connection for a left knee disability is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


